DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claim 1:
In analyzing independent claim 1, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations: “generating a first checksum associated with the data; generating a second checksum using the first checksum and the second set of at least one bit”.
This judicial exception is not integrated into a practical application under Step 2A Prong 2. “Generating a first checksum associated with the data; generating a second checksum using the first checksum and the second set of at least one bit”… is implementing the abstract idea identified above and mere instructions to implement an abstract idea on a computer/controller, or merely uses a computer/controller as a tool to perform an abstract idea, is not indicative of integration into a practical application. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than memory device and a controller, which are well known in the art. Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.
Claim 10:
In analyzing independent claim 10, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations: “receiving, at a memory device and from a controller, a first checksum, wherein the first checksum is generated using a second checksum associated with a received first set of bits comprising data and a poison data pattern that indicates whether the first set of bits comprises one or more erroneous or corrupted bits; performing a logical operation on the first checksum; and determining whether the received first set of bits comprises the one or more erroneous or corrupted bits based on the result of performance of the logical operation”.
This judicial exception is not integrated into a practical application under Step 2A Prong 2. “receiving, at a memory device and from a controller, a first checksum, wherein the first checksum is generated using a second checksum associated with a received first set of bits comprising data and a poison data pattern that indicates whether the first set of bits comprises one or more erroneous or corrupted bits; performing a logical operation on the first checksum; and determining whether the received first set of bits comprises the one or more erroneous or corrupted bits based on the result of performance of the logical operation”… is implementing the abstract idea identified above and mere instructions to implement an abstract idea on a computer/controller, or merely uses a computer/controller as a tool to perform an abstract idea, is not indicative of integration into a practical application. Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than memory device and a controller, which are well known in the art. Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 10 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more. Amending claim 10 to include the limitations of claim 11 would overcome this rejection.

Claim 15:
In analyzing independent claim 15, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations: “the circuitry configured to: receive a first set of bits and a second set of at least one bit indicating whether the first set of bits comprises one or more erroneous or corrupted bits; determine a first checksum associated with the first set of bits; and in response to the second set of at least one bit indicating the first set of bits comprises the one or more erroneous or corrupted bits, generate a second checksum using the first checksum and a poison data pattern”.
This judicial exception is not integrated into a practical application under Step 2A Prong 2. “the circuitry configured to: receive a first set of bits and a second set of at least one bit indicating whether the first set of bits comprises one or more erroneous or corrupted bits; determine a first checksum associated with the first set of bits; and in response to the second set of at least one bit indicating the first set of bits comprises the one or more erroneous or corrupted bits, generate a second checksum using the first checksum and a poison data pattern”… is implementing the abstract idea identified above and mere instructions to implement an abstract idea on a computer/circuitry, or merely uses a computer/circuitry as a tool to perform an abstract idea, is not indicative of integration into a practical application. Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than memory device and circuitry to perform the abstract idea, which are well known in the art. Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 15 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more. Amending claim 15 to include the limitations of claim 16 would overcome this rejection.
Claims 3-9, 12-14 and 17-20:
These claims are also rejected because they depend on a base rejected claim and have the same problems of being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US-20200241958), hereinafter Shin.


Claim 1:
Shin teaches a method, comprising: receiving, at a memory device and from a controller, a first set of bits comprising data and a second set of at least one bit indicating whether the first set of bits includes one or more erroneous or corrupted bits; generating a first checksum associated with the data; and generating a second checksum using the first checksum and the second set of at least one bit in that [r]eference numeral 401 of FIG. 4 may represent that the first error detection circuit 321 generates a first error detection code CRC-3 using host data DATA, a poison bit P and a host address ADD which are transferred from the host. That is, the first error detection code CRC-3 may be generated by using the host data DATA, the poison bit P and the host address ADD as a message. The host data DATA may have 512 bits. The poison bit P may be a bit that the host uses to indicate the reliability of the data DATA. For example, when the data DATA is highly likely to contain an error, the host may indicate the likelihood using the poison bit P. The host address ADD may have 40 bits. The first error detection code CRC-3 may be an error detection code that the first error detection circuit 321 generates using the host data DATA, the poison bit P and the host address ADD. In the present embodiment, a CRC-3 code may be exemplified as the first error detection code CRC-3. In this case, the first error detection code CRC-3 may have three bits. The information represented by reference numeral 401, in which the data DATA, the poison bit P and the address ADD are included in a box represented by CRC-3, may indicate that the data DATA, the poison bit P and the address ADD are covered by the first error detection code CRC-3. (¶ [0040], Fig. 4).

Claim 2:
Shin teaches writing the first set of bits and the second checksum in an array of the memory device. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 3:
Shin teaches the controller is external to the memory device. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 4:
Shin teaches the received first set of bits comprises a first quantity of data bits; the first checksum comprises a second quantity of bits that is different from the first quantity; and the second checksum comprises the second quantity of bits. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 5:
Shin teaches a quantity of bits of the first checksum and a quantity of bits of the second checksum are equal. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 6:
Shin teaches performing an XOR operation on the first checksum and a pattern of bits that indicate the data comprises the one or more erroneous or corrupted bits, wherein the second checksum is based at least in part on the XOR operation. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 7:
Shin teaches reading the second checksum and the first set of bits from the array; and determining whether the first set of bits comprises one or more erroneous or corrupted bits based on the second checksum. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 8:
Shin teaches the second set of at least one bit indicates whether the data has been corrupted. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 9:
Shin teaches performing a number of logical operations on the second set of at least one bit and the first checksum, wherein the second checksum is based at least in part on the number of logical operations. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 10:
Shin teaches a method, comprising: receiving, at a memory device and from a controller, a first checksum, wherein the first checksum is generated using a second checksum associated with a received first set of bits comprising data and a poison data pattern that indicates whether the first set of bits comprises one or more erroneous or corrupted bits; performing a logical operation on the first checksum; and determining whether the received first set of bits comprises the one or more erroneous or corrupted bits based on the result of performance of the logical operation in that [r]eference numeral 401 of FIG. 4 may represent that the first error detection circuit 321 generates a first error detection code CRC-3 using host data DATA, a poison bit P and a host address ADD which are transferred from the host. That is, the first error detection code CRC-3 may be generated by using the host data DATA, the poison bit P and the host address ADD as a message. The host data DATA may have 512 bits. The poison bit P may be a bit that the host uses to indicate the reliability of the data DATA. For example, when the data DATA is highly likely to contain an error, the host may indicate the likelihood using the poison bit P. The host address ADD may have 40 bits. The first error detection code CRC-3 may be an error detection code that the first error detection circuit 321 generates using the host data DATA, the poison bit P and the host address ADD. In the present embodiment, a CRC-3 code may be exemplified as the first error detection code CRC-3. In this case, the first error detection code CRC-3 may have three bits. The information represented by reference numeral 401, in which the data DATA, the poison bit P and the address ADD are included in a box represented by CRC-3, may indicate that the data DATA, the poison bit P and the address ADD are covered by the first error detection code CRC-3. (¶ [0040], Fig. 4).
Claim 11:
Shin teaches in response to determining that the received first set of data comprises the one or more erroneous or corrupted bits, sending a second set of at least one bit to an external device. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 12:
Shin teaches generating the first checksum by performing an XOR operation on the second checksum and the poison data pattern. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 13:
Shin teaches determining the first set of bits is not corrupted based on the second set of at least one bit being a particular data value. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 14:
Shin teaches determining the first set of bits is corrupted based on the second set of at least one bit being a particular data value. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 15:
Shin teaches an apparatus, comprising: circuitry of a memory device, the circuitry configured to: receive a first set of bits and a second set of at least one bit indicating whether the first set of bits comprises one or more erroneous or corrupted bits; determine a first checksum associated with the first set of bits; and in response to the second set of at least one bit indicating the first set of bits comprises the one or more erroneous or corrupted bits, generate a second checksum using the first checksum and a poison data pattern in that [r]eference numeral 401 of FIG. 4 may represent that the first error detection circuit 321 generates a first error detection code CRC-3 using host data DATA, a poison bit P and a host address ADD which are transferred from the host. That is, the first error detection code CRC-3 may be generated by using the host data DATA, the poison bit P and the host address ADD as a message. The host data DATA may have 512 bits. The poison bit P may be a bit that the host uses to indicate the reliability of the data DATA. For example, when the data DATA is highly likely to contain an error, the host may indicate the likelihood using the poison bit P. The host address ADD may have 40 bits. The first error detection code CRC-3 may be an error detection code that the first error detection circuit 321 generates using the host data DATA, the poison bit P and the host address ADD. In the present embodiment, a CRC-3 code may be exemplified as the first error detection code CRC-3. In this case, the first error detection code CRC-3 may have three bits. The information represented by reference numeral 401, in which the data DATA, the poison bit P and the address ADD are included in a box represented by CRC-3, may indicate that the data DATA, the poison bit P and the address ADD are covered by the first error detection code CRC-3. (¶ [0040], Fig. 4).
Claim 16:
Shin teaches the circuitry is further configured to, in combination with a controller, write the second checksum and the received first set of bits in a memory array of the memory device. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 17:
Shin teaches the circuitry is further configured to: receive the first set of bits and the second checksum from the memory array; and compare the second checksum to the first checksum. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 18:
Shin teaches the circuitry is further configured to, based on the comparison, determine whether the received first set of bits comprises the one or more erroneous or corrupted bits. (See ¶ [0040], Figs. 4 and 5 and discussion therein).
Claim 19:
Shin teaches the circuitry is configured to, in combination with a controller and in response to determining that the received first set of bits comprises one or more erroneous or corrupted bits, send the second set of at least one bit and the first set of bits to a host. (See ¶ [0040], Figs. 4 and 5 and discussion therein).

Claim 20:
Shin teaches the circuitry is configured to, in combination with a controller, send the second set of at least one bit and the first set of bits to the host in response to the host requesting retrieval of the first set of bits from the memory array. (See ¶ [0040], Figs. 4 and 5 and discussion therein).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-11, 13, 14, and 17-20 of U.S. Patent No. 11,416,331, hereinafter ‘331. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the same functional limitations. An example of claims 1 and 2 to claim 1 of ‘331 is shown below:
17/116143
US-11,416,331
1. A method, comprising: 
receiving, at a memory device and from a controller, a first set of bits comprising data and a second set of at least one bit indicating whether the first set of bits includes one or more erroneous or corrupted bits; 
generating a first checksum associated with the data; and 
generating a second checksum using the first checksum and the second set of at least one bit.
2. writing the first set of bits and the second checksum in an array of the memory device.
1. A method, comprising: 
receiving, from a controller within logic of a memory device, a first set of bits comprising data and a second set of at least one bit indicating whether the first set of bits includes one or more erroneous or corrupted bits; 
generating a first checksum associated with the data; 
generating a second checksum using the first checksum and the second set of at least one bit; and 
writing the first set of bits and the second checksum in an array of the memory device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rangarajan (US 20140006879) teaches a method and system for storing hints in poisoned data of a computer system memory includes receiving poisoned data in a component of the system; forwarding the poisoned data to a memory controller of the system; and forwarding additional data regarding the poisoned data to a memory controller. The memory controller writes the poisoned data to the system memory wherein the written poisoned data includes a poison signature and a hint based on the additional data regarding the poisoned data; and when the written poisoned data is read signaling a system error and returning the poison signature and the hint to a system software of the system. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        12/03/2022